  Case 18-34567        Doc 53        Filed 09/27/19 Entered 09/27/19 13:53:15     Desc Main
                                       Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )     Case No.: 18-34567
                        Michael Becker         )
                                               )     Chapter 13
                                               )
                        Debtor(s).             )     Judge LaShonda A. Hunt


                                         NOTICE OF MOTION

To:      Michael Becker, 911 W Panorama DR Apt 215 Palatine, IL 60067 notice via US Mail
         Marilyn O Marshall, Chapter 13 Trustee notice via ECF delivery system
         U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 notice via ECF delivery
         system
         See attached service list


       On October 7, 2019 at 9:30 a.m. or soon thereafter as I may be heard, I shall appear
before Bankruptcy Judge LaShonda A. Hunt or any other Bankruptcy Judge presiding at 219 South
Dearborn, Courtroom 719, Chicago, Illinois 60604 and shall request that the DEBTOR’S
MOTION TO VOLUNTARILY DISMISS CASE be entered, at which time you may appear if so
desired.
                                                       /s/ David H. Cutler
                                                       David H. Cutler, ESQ
                                                       Attorney for Debtor(s)
                                                       Cutler & Associates Ltd.
                                                       4131 Main St.
                                                       Skokie IL 60076
                                                       (847) 673-8600

                                         CERTIFICATE OF SERVICE

       The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion
was filed AND sent electronically and via US MAIL to the above captioned by 5:00 p.m. on or
before September 27, 2019.
                                                         /s/ David H. Cutler
                                                         David H. Cutler, ESQ
  Case 18-34567       Doc 53     Filed 09/27/19 Entered 09/27/19 13:53:15           Desc Main
                                   Document     Page 2 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.: 18-34567
                       Michael Becker         )
                                              )       Chapter 13
                                              )
                       Debtor(s).             )       Judge LaShonda A. Hunt



                   DEBTOR’S MOTION TO VOLUNTARILY DISMISS CASE

         NOW COMES, the Chapter 13 Debtor, Michael Becker, by and through his attorneys,

Cutler and Associates, Ltd., and respectfully requests that this Court dismisses this Chapter 13

case, and in support thereof would show the Court as follows:

         1.   The Debtor filed a voluntary petition for relief under Chapter 13 on December 14,

              2018.

         2.   This Honorable Court confirmed the Debtor’s Chapter 13 Plan as of March 18, 2019.

         3.   The Debtor has decided not to continue to proceed with the bankruptcy.

         WHEREFORE, the Debtor prays that the Court enter an Order Dismissing the Case and for

such other and further relief as this Court deems just and proper.


                                                             RESPECTFULLY SUBMITTED,

                                                             /s/ David H. Cutler
                                                             David H. Cutler, ESQ
                                                             Counsel for the Debtor(s)
                                                             Cutler and Associates, Ltd.
                                                             4131 Main St.
                                                             Skokie, IL 60076
                                                             (847) 673-8600




                                                  2
